DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17, 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claims 14 and 21, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 14 and 21 respectively recite the broad recitation “the gate oxide layer on the second device region is isolated form the gate oxide layer on the first device region by the isolation structure” and the claim also recites “the gate oxide layer on the first device region is physically isolated from the gate oxide layer on the second device region by the isolation structure”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
►	With respect to claim 26, limitation of claim 26 is redundant to claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-26, as being best understooed, are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al [US 9,142,566] in view of Zhu et al [CN 1937208A]
►	With respect to claims 21 and 26, Hong et al (fig 9, cols 1-15) discloses a semiconductor device comprising:
	a substrate (102, col 4) including a first device region (104), a second device region (105) spaced apart from each other, and an isolation structure (103) between the first device region and the second device region;
	a first gate oxide layer (108/110/114/120) on the first device region comprising a second oxide layer (110, col 6 lines 3-17) on the first device region and a first oxide layer (114, col 6 lines 57-67 & col 8 lines 1-25) on the second oxide layer; and 
	a second gate oxide layer (114) on the second device region, 

	Hong et al does not expressly discloses the gate oxide layer on the first device region is physically isolated from the gate oxide layer on the second device region by the isolation structure.
	However, Zhu et al (fig 5, abstract text pages 1-3) teaches the gate oxide layer (110b) on the first device region is physically isolated from the gate oxide layer (110b) on the second device region by the isolation structure (120b).  It would have been obvious for those skilled in the art modify the semiconductor device of Hong et al to have the gate oxide layer on the first device region being physically isolated from the gate oxide layer on the second device region by the isolation structure as being claimed, per taught by Zhu et al,  to provide an effective isolation function between device regions.  In regard to the claimed thicknesses of the third oxide layer having a thickness in a range between 5 angstroms & 50 angstroms and  the thickness of the second oxide layer is greater than the thickness of the first oxide layer, such claimed parameters of thicknesses would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
►	With respect to claim 22, Hong et al discloses the first gate oxide layer on the first device region further comprises a fourth oxide layer (120) on the first oxide layer.
►	With respect to claim 24, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 14-17, 18-20 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819